UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE MLM IndexTMUnleveraged Series: 22-2897229 MLM IndexTMLeveraged Series: 22-3722683 MLM Commodity L/S Index Unleveraged Series: 20-8806944 MLM Commodity L/N Index Unleveraged Series: 27-1198002 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 405 South State Street, Newtown, PA (Address of principal executive offices) (Zip Code) (267) 759-3500 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,”“large accelerated filer,” and “smaller reporting company” “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated FileroAccelerated FileroNon-Accelerated FilerxSmaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yeso Nox MLM Index™ Fund Index to FORM 10-Q March 31, 2011 PART I – FINANCIAL INFORMATION Item 1 Financial Statements: Page Number MLM IndexTM Unleveraged Series 4-10 MLM IndexTM Leveraged Series 11-17 MLM Commodity L/N Index Unleveraged Series 18-24 MLM Commodity L/S Index Unleveraged Series 25-31 Total Trust 32-38 Notes to Condensed Financial Statements 39-47 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 48-53 Item 3 Quantitative and Qualitative Disclosures of Market Risk 53-55 Item 4 Controls and Procedures 55-56 PART II – OTHER INFORMATION Item 1 Legal Proceedings 57 Item 1A Risk Factors 57 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3 Defaults Upon Senior Securities 57 Item 4 Removed and Reserved 57 Item 5 Other Information 57 Item 6 Exhibits 58 3 Index Item 1. Financial Statements. MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTMUnleveraged Series As of March 31, 2011 (Unaudited) and December 31, 2010 ASSETS March 31, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value Interest receivable - Other assets - Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Brokerage commissions payable Management fee payable Subscriptions received in advance Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Condensed Financial Statements. 4 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTMUnleveraged Series March 31, 2011 (Unaudited) Description Number of contracts Unrealized gain (loss) Percentage of investors’interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial 19 Commodity 44 ) ) 63 ) ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Condensed Financial Statements. 5 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTMUnleveraged Series December 31, 2010 Description Number of contracts Unrealized gain (loss) Percentage of investors’interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial 99 ) ) Commodity 35 ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Condensed Financial Statements. 6 Index MLM INDEX™ FUND CONDENSED STATEMENTS OF OPERATIONS MLM IndexTMUnleveraged Series For the three months ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, Investment income Interest $ $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) Net change in unrealized appreciation and depreciation on investments ) Net realized and unrealized (loss) gain on investments ) Net (loss) income $ ) $ See Notes to Condensed Financial Statements. 7 Index MLM INDEX™ FUND CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTMUnleveraged Series For the three months ended March 31, 2011(Unaudited) Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - ) - ) ) Net loss ) Investors’ interest at March 31, 2011 $ Shares at December 31, 2010 11 Subscriptions - - Redemptions ) ) - ) Transfers - ) - ) Shares at March 31, 2011 11 Net asset value per share: March 31, 2011 $ See Notes to Condensed Financial Statements. 8 Index MLM INDEX™ FUND CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTMUnleveraged Series For the three months ended March 31, 2010 (Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - Net income 6 Investors’ interest at March 31, 2010 $ Shares at December 31, 2009 11 Subscriptions - - Redemptions 44 37 - Transfers ) ) - ) Shares at March 31, 2010 11 Net asset value per share: March 31, 2010 $ See Notes to Condensed Financial Statements. 9 Index MLM INDEX™ FUND CONDENSED STATEMENT OF CASH FLOWS MLM IndexTMUnleveraged Series For the three months ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash and cash equivalents used in operating activities Net change in operating assets and liabilities Due from broker ) Net unrealized gain on open futures contracts ) Interest receivable ) Other assets ) Brokerage commissions payable ) ) Management fee payable ) ) Accrued expenses ) ) Net cash and cash equivalents used in operating activities ) ) Cash flows from financing activities Subscriptions received, net of selling commissions Redemptions and transfers paid ) ) Net cash and cash equivalents used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash financing activities: Redemptions payable $ $ Subscriptions recorded which were received in advance $ $ - See Notes to Condensed Financial Statements. 10 Index MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTMLeveraged Series As of March 31, 2011 (Unaudited) and December 31, 2010 ASSETS March 31, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value Interest receivable 2 - Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Brokerage commissions payable Management fee payable Subscriptions received in advance Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Condensed Financial Statements. 11 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTMLeveraged Series March 31, 2011 (Unaudited) Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial 50 Commodity ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Condensed Financial Statements. 12 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTMLeveraged Series December 31, 2010 Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial ) ) Commodity 57 ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Condensed Financial Statements. 13 Index MLM INDEX™ FUND CONDENSED STATEMENTS OF OPERATIONS MLM IndexTMLeveraged Series For the three months ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, Investment income Interest $ $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) Net change in unrealized appreciation and depreciation on investments ) Net realized and unrealized (loss) gain on investments ) Net (loss) income $ ) $ See Notes to Condensed Financial Statements. 14 Index MLM INDEX™ FUND CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTMLeveraged Series For the three months ended March 31, 2011(Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Leveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - - - Net loss ) Investors’ interest at March 31, 2011 $ Shares at December 31, 2010 14 Subscriptions - - Redemptions ) ) - ) Transfers - 32 - - Shares at March 31, 2011 14 Net asset value per share: March 31, 2011 $ See Notes to Condensed Financial Statements. 15 Index MLM INDEX™ FUND CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTMLeveraged Series For the three months ended March 31, 2010 (Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Leveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - - Redemptions ) ) - ) ) Transfers ) ) - ) ) Net income 21 Investors’ interest at March 31, 2010 $ Shares at December 31, 2009 14 Subscriptions - - Redemptions ) ) - ) Transfers ) ) - ) Shares at March 31, 2010 14 Net asset value per share: March 31, 2010 $ See Notes to Condensed Financial Statements. 16 Index MLM INDEX™ FUND CONDENSED STATEMENT OF CASH FLOWS MLM IndexTMLeveraged Series For the three months ended March 31, 2011 and 2010 (Unaudited) March 31, March 31, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash and cash equivalents used in operating activities Net change in operating assets and liabilities Due from broker ) Net unrealized gain on open futures contracts ) Interest receivable (2
